Sarah J. Parady
Lowrey Parady, LLC
1725 High Street
Denver, CO 80218
Phone: (303) 593-2595
Fax: (303) 502-9119
sarah@lowrey-parady.com

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Phone: (406) 587-2070
Fax: (866) 403-0847
cyoung@younglawofficepllc.com

David Seligman
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Phone: (720) 239-2606
Fax: (303) 957-2289
david@towardsjustice.org
Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                           BUTTE DIVISION

NICHOLAS DOUGLAS;
TASHEKA BRYAN;                     Civil Case No. CV 18-62-BU-SEH
JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those
similarly situated,

      Plaintiffs,
v.
                                     UNOPPOSED MOTION TO
YELLOWSTONE CLUB                        EXTEND STAY OF
OPERATIONS, LLC; and                                    PROCEEDINGS
HOSPITALITY STAFFING
SOLUTIONS LLC,

      Defendants.


      1.    CERTIFICATE OF COMPLIANCE PURSUANT TO

L.R.7.1(c)(1). Counsel for Plaintiffs have conferred with counsel for Defendants

Yellowstone Club Operations, LLC and Hospitality Staffing Solutions, LLC.

Defendants do not oppose the relief requested herein.

      2.    On January 9, 2019, Plaintiffs filed an Unopposed Motion for Stay of

Proceedings During Equal Employment Opportunity Commission Investigation

[Dkt 17]. On January 11, 2019, this Court entered an Order granting a stay of

proceedings until such time that Plaintiffs received Notices of Right to Sue from

the Equal Employment Opportunity Commission on their Charges of

Discrimination and filed a Motion to Amend Complaint [Dkt 18].

      3.    Plaintiffs received Notices of Right to Sue on their charges of

discrimination against Yellowstone Club Operations, LLC on July 25, 2019, and

received Notices of Right to Sue on their charges of discrimination against

Hospitality Staffing Solutions, LLC on July 26, 2019.

      4.    As permitted by these Notices of Right to Sue, Plaintiffs have now

filed their First Amended Class Action Complaint under Federal Rule of Civil

Procedure 15(a)(1)(B), adding their Title VII claims.
      5.      Pursuant to the Order Granting Stay, Plaintiffs’ filing of their First

Amended Complaint ended the stay in this case.

      6.      However, the parties are scheduled for mediation on Wednesday,

October 23, 2019.

      7.      Plaintiffs therefore request an extension of the stay up to and

including Friday, October 25, 2019, in order to allow the parties time to engage in

mediation and avoid expending any additional resources while exploring

settlement.

      8.      This request for extension is made in good faith and not for the

purpose of delaying this action.

      9.      A proposed order is attached and shall be emailed to the Court

pursuant to D. Mont. L.R. 7.1(c)(3).

      WHEREFORE, Plaintiffs request an extension of the stay of proceedings up

to and including Friday, October 25, 2019.
Respectfully submitted this 18th day of October, 2019.

                                     s/ Sarah Parady
                                     Sarah Parady

                                     s/ Christopher Young
                                     Christopher Young

                                     s/ David Seligman
                                     David Seligman
                                     Attorneys for Plaintiffs
                        CERTIFICATE OF SERVICE

      I hereby certify that on October 18, 2019, I sent an electronic copy of the
foregoing UNOPPOSED MOTION TO EXTEND STAY OF PROCEEDINGS via
CM/ECF or email as follows:

Roger Trim
Ogletree Deakins, Nash, Smoak & Stewart PC
2000 S. Colorado Blvd.
Tower 3, Suite 900
Denver, CO 80222
Via CM/ECF
Attorney for Defendant Hospitality Staffing Solutions, LLC

Jeff Roth
Mike Green
Crowley Fleck PLLP
900 N. Last Chance Gulch, Ste 200
Helena, MT 59601
Via Email: mgreen@crowleyfleck.com
Via Email: jroth@crowleyfleck.com
Attorneys for Defendant Yellowstone Club Operations, LLC

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Via CM/ECF
Attorney for Plaintiff

David Seligman
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Via CM/ECF
Attorney for Plaintiff                      /s/ Sarah Parady
                                            __________________________
                                            Sarah Parady
